Citation Nr: 1631198	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected Osgood-Schlatter disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from November 1976 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO in Houston, Texas, inter alia, denied the Veteran's claim for service connection for a back disorder.  Jurisdiction over the claim was subsequently transferred to the St. Louis, Missouri RO.

In August 2010, the Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection for a back disorder.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  Following additional development, the RO continued to deny the claim (as reflected by an April 2015 supplemental statement of the case (SSOC)).

The Veteran requested a Board video conference hearing before a Veterans Law Judge in his July 2011 substantive appeal.  He was notified in May 2016 of a hearing scheduled for July 2016, but failed to appear.  As there is no indication that the hearing notice was returned by the U.S. Postal service as undeliverable, and he has not asserted good cause for missing the hearing, the hearing request is considered withdrawn.  See 38 C.F.R. § 20. 702(d) (2015).

Also, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




	
REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The Veteran seeks service connection for a back disorder.  His service treatment records are entirely silent for complaints, findings, or treatment for back problems.  

Post-service VA treatment records from three different states, dated from May 2000 to July 2004, document numerous reports by the Veteran of injuring his back in 1984 or the mid-1980s while lifting 70-pound bags of paper and experiencing intermittent, recurrent back pain since that time.  During a walk-in clinic visit in July 2004, he stated that when he was in boot camp, he was on crutches for two weeks, but believed this was for his knees.  He added that in 1984 he picked up a heavy bag of papers and was treated in the past by a chiropractor.

In May 2011, the Veteran claimed entitlement to service connection for Osgood-Schlatter disease, asserting that he was misdiagnosed with Osgood-Schlatter disease in boot camp "when the problem was a lower back condition.  I never had x-rays while in the service to verify why I went to medical complaining about my knee pain.  The knee pain came from the lower back disc pinching a nerve."  While his service connection claim for a back disorder was pending, the Veteran asserted in December 2011 that his Osgood-Schlatter disease "caused back injury and back pain for more than 30 years" (since approximately 1981).  The Veteran's service treatment records reflect diagnosis of left knee Osgood-Schlatter disease, and a December 2011 rating decision granted service connection for that disability.  

Subsequently, the Veteran was afforded a VA spine examination in April 2015.  In describing the history of his claimed back disability, the examiner noted that the Veteran "believes that his back problems started while he was in boot camp in 1976."  Following a review of the electronic claims file and examination, the diagnosis was lumbosacral strain; the examiner also indicated that arthritis of the thoracolumbar spine was documented by x-ray evidence.  The examiner opined that it was less likely than not that the Veteran's back disability was proximately due to or the result of the service-connected condition.  In support of his conclusion, the examiner explained that Osgood-Schlatter's disease is in a grouping of disorders (osteochondrosis) that affects the growing skeleton, and there was no evidence in the Veteran's service treatment records or in subsequent lumbosacral spine radiographs of this type of condition in the back.

Unfortunately, the April 2015 VA examiner's opinion does not address whether the service-connected Osgood-Schlatter disease of the left knee caused the lumbosacral strain or arthritis, or aggravated the Veteran's back disability.  As such, the opinion evidence of record does not adequately resolve the medical nexus question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or to obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).

Accordingly, the Board finds that further medical opinion-based on full consideration of all pertinent in- and post-service evidence, to include lay assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician.  The AOJ should only arrange for physical examination of the Veteran if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

Specifically, the AOJ should obtain ongoing treatment records from the Houston VA Medical Center (VAMC) and related clinics dated since June 2009; any treatment records from the Nashville VAMC dated since August 2004; any treatment records from the Detroit VAMC dated since February 2004; and all treatment records from any VA facilities in Missouri since establishing care.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the service connection claim for a back disability, particularly, as regards private (non-VA) treatment, including all chiropractic treatment records since injuring his back in 1984, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, undertake appropriate action to obtain any outstanding records of evaluation and/or treatment of Veteran, including the following:

a) ongoing treatment records from the Houston VAMC and related clinics dated since June 2009;
b) any treatment records from the Nashville VAMC dated since August 2004; 
c) any treatment records from the Detroit VAMC dated since February 2004; and 
d) all treatment records from any VA facilities in Missouri since establishing care.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record, including all records of chiropractic treatment since injuring his back in 1984.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of current back disability.  Arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's spine disability: 

a) had its onset during service, or is otherwise medically related to service; or, if not,

b) was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected Osgood-Schlatter disease of the left knee (currently rated as noncompensable)  

If aggravation is found, the examiner should attempt to quantify the extent of disability resulting from such aggravation, consistent with 38 C.F.R. § 3.310(b) (to include determining, to the extent possible, the baseline severity of the disability before such aggravation).

In addressing the above, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's service treatment records; post-service VA treatment records, including the Veteran's reports of injuring his back in 1984 or the mid-1980s; and all lay assertions-to include the Veteran's assertion that his back problems started while in boot camp in 1976.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If theVeteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for a back disorder, to include as secondary to service-connected Osgood-Schlatter disease of the left knee, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication in April 2015) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

